
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 1983
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Federal Insecticide,
		  Fungicide, and Rodenticide Act to renew and amend the provisions for the
		  enhanced review of covered pesticide products, to authorize fees for certain
		  pesticide products, to extend and improve the collection of maintenance fees,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pesticide Registration Improvement
			 Renewal Act.
		2.Review of applicationsSection 3(c)(3)(B)(ii) of the Federal
			 Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a(c)(3)(B)(ii)) is
			 amended—
			(1)in subparagraph (I), by striking
			 within 45 days and all that follows through and,
			 and inserting review the application in accordance with section
			 33(f)(4)(B) and,; and
			(2)in subparagraph (II), by striking
			 within and inserting not later than the applicable
			 decision review time established pursuant to section 33(f)(4)(B), or, if no
			 review time is established, not later than.
			3.Registration reviewSection 3(g)(1) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136a(g)(1)) is amended—
			(1)in subparagraph (A)—
				(A)in the first sentence, by striking
			 The registrations and inserting the following:
					
						(i)In generalThe
				registrations
						;
				(B)in the second sentence, by striking
			 The Administrator and inserting the following:
					
						(ii)RegulationsIn accordance with this subparagraph, the
				Administrator
						;
				and
				(C)by striking The goal and all
			 that follows through No registration and inserting the
			 following:
					
						(iii)Initial registration reviewThe Administrator shall complete the
				registration review of each pesticide or pesticide case, which may be composed
				of 1 or more active ingredients and the products associated with the active
				ingredients, not later than the later of—
							(I)October 1, 2022; or
							(II)the date that is 15 years after the date on
				which the first pesticide containing a new active ingredient is
				registered.
							(iv)Subsequent registration
				reviewNot later than 15
				years after the date on which the initial registration review is completed
				under clause (iii) and each 15 years thereafter, the Administrator shall
				complete a subsequent registration review for each pesticide or pesticide
				case.
						(v)CancellationNo
				registration
						;
				(2)by redesignating subparagraph (B) as
			 subparagraph (C); and
			(3)by inserting after subparagraph (A) the
			 following:
				
					(B)Docketing
						(i)In generalSubject to clause (ii), after meeting with
				1 or more individuals that are not government employees to discuss matters
				relating to a registration review, the Administrator shall place in the docket
				minutes of the meeting, a list of attendees, and any documents exchanged at the
				meeting, not later than the earlier of—
							(I)the date that is 45 days after the meeting;
				or
							(II)the date of issuance of the registration
				review decision.
							(ii)Protected informationThe Administrator shall identify, but not
				include in the docket, any confidential business information the disclosure of
				which is prohibited by section
				10.
						.
			4.Maintenance fees
			(a)Total amount of feesSection 4(i)(5)(C) of the Federal
			 Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(i)(5)(C)) is
			 amended by striking amount of and all that follows through the
			 end of clause (v) and inserting amount of $22,000,000 for each of fiscal
			 years 2008 through 2012.
			(b)Amounts for registrantsSection 4(i)(5) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(i)(5) is amended—
				(1)in subparagraph (D)—
					(A)in clause (i), by striking by striking
			 shall be and all that follows through the end of subclause (IV)
			 and inserting shall be $71,000 for each of fiscal years 2008 through
			 2012; and; and
					(B)in clause (ii), by striking shall
			 be and all that follows through the end of subclause (IV) and inserting
			 shall be $123,000 for each of fiscal years 2008 through 2012.;
			 and
					(2)in subparagraph (E)(i)—
					(A)in subclause (I), by striking shall
			 be and all that follows through the end of item (dd) and inserting
			 shall be $50,000 for each of fiscal years 2008 through 2012;
			 and; and
					(B)in subclause (II), by striking shall
			 be and all that follows through the end of item (dd) and inserting
			 shall be $86,000 for each of fiscal years 2008 through
			 2012..
					(c)Extension of authority for collecting
			 maintenance feesSection
			 4(i)(5)(H) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
			 136a–1(i)(5)(H) is amended by striking 2008 and inserting
			 2012.
			(d)Other fees
				(1)In generalSection 4(i)(6) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(i)(6)) is amended by striking
			 2010 and inserting 2014.
				(2)Prohibition on tolerance feesSection 408(m) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 346a(m)) is amended by adding at the end the
			 following:
					
						(3)ProhibitionDuring the period beginning on the
				effective date of the Pesticide Registration
				Improvement Renewal Act and ending on September 30, 2012, the
				Administrator shall not collect any tolerance fees under paragraph
				(1).
						.
				(e)Reregistration and expedited processing
			 fund
				(1)Source
			 and UseSection 4(k)(2)(A) of
			 the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
			 136a–1(k)(2)(A)) is amended—
					(A)in the first sentence, by inserting
			 and to offset the costs of registration review under section
			 3(g) after paragraph (3);
					(B)in clause (i), by inserting and to
			 offset the costs of registration review under section 3(g) after
			 paragraph (3); and
					(C)in clause (ii), by inserting and to
			 offset the costs of registration review under section 3(g) after
			 paragraph (3).
					(2)Expedited processing of similar
			 applicationsSection
			 4(k)(3)(A) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
			 136a–1(k)(3)(A)) is amended by striking 2007 and 2008 and
			 inserting 2008 through 2012.
				5.Pesticide registration service
			 fees
			(a)DocumentationSection 33(b)(2) of the Federal
			 Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(b)(2)) is
			 amended—
				(1)in subparagraph (C), by striking clause
			 (ii) and inserting the following:
					
						(ii)payment of at least 25 percent of the
				registration service fee and a request for a waiver from or reduction of the
				remaining amount of the registration service
				fee.
						;
				and
				(2)by adding at the end the following:
					
						(D)PaymentThe registration service fee required under
				this subsection shall be due upon submission of the application.
						(E)Applications subject to additional
				feesAn application may be
				subject to additional fees if—
							(i)the applicant identified the incorrect
				registration service fee and decision review period;
							(ii)after review of a waiver request, the
				Administrator denies the waiver request; or
							(iii)after review of the application, the
				Administrator determines that a different registration service fee and decision
				review period apply to the application.
							(F)Effect of failure to pay feesThe Administrator shall reject any
				application submitted without the required registration service fee.
						(G)Non-refundable portion of fees
							(i)In generalThe Administrator shall retain 25 percent
				of the applicable registration service fee.
							(ii)LimitationAny waiver, refund, credit or other
				reduction in the registration service fee shall not exceed 75 percent of the
				registration service fee.
							(H)Collection of unpaid feesIn any case in which the Administrator does
				not receive payment of a registration service fee (or applicable portion of the
				registration service fee) by the date that is 30 days after the fee is due, the
				fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States
				Code.
						.
				(b)Amount
			 of feesSection 33(b) of the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(b)) is
			 amended—
				(1)in paragraph (3)—
					(A)in subparagraph (A), by striking
			 Pesticide Registration Improvement Act of 2003 and inserting
			 Pesticide Registration Improvement
			 Renewal Act; and
					(B)in subparagraph (B), by striking
			 S11631 and all that follows through the end of the subparagraph
			 and inserting S10409 through S10411, dated July 31, 2007.;
			 and
					(2)by striking paragraph (6) and inserting the
			 following:
					
						(6)Fee adjustment
							(A)In generalEffective for a covered pesticide
				registration application received during the period beginning on October 1,
				2008, and ending on September 30, 2010, the Administrator shall increase by 5
				percent the registration service fee payable for the application under
				paragraph (3).
							(B)Additional adjustmentEffective for a covered pesticide
				registration application received on or after October 1, 2010, the
				Administrator shall increase by an additional 5 percent the registration
				service fee in effect as of September 30, 2010.
							(C)PublicationThe Administrator shall publish in the
				Federal Register the revised registration service fee
				schedules.
							.
				(c)Waivers and reductionsSection 33(b)(7)(F) of the Federal
			 Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(b)(7)(F)) is
			 amended—
				(1)in clause (ii), by striking
			 all and inserting 75 percent; and
				(2)in clause (iv)(II), by striking
			 all and inserting 75 percent of the
			 applicable..
				(d)RefundsSection 33(b)(8)(A) of the Federal
			 Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(b)(8)(A)) is
			 amended by striking 10 percent and inserting 25
			 percent..
			(e)Pesticide registration fundSection 33(c) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(c)) is amended—
				(1)in paragraph (1)(B), by striking
			 paragraph (4) and inserting paragraph (5);
				(2)in paragraph (3)—
					(A)by striking subparagraph (B) and inserting
			 the following:
						
							(B)Worker protection
								(i)In generalFor each of fiscal years 2008 through 2012,
				the Administrator shall use approximately 1/17 of the
				amount in the Fund (but not less than $1,000,000) to enhance scientific and
				regulatory activities relating to worker protection.
								(ii)Partnership grantsOf the amounts in the Fund, the
				Administrator shall use for partnership grants—
									(I)for each of fiscal years 2008 and 2009,
				$750,000; and
									(II)for each of fiscal years 2010 through 2012,
				$500,000.
									(iii)Pesticide safety education
				programOf the amounts in the
				Fund, the Administrator shall use $500,000 for each of fiscal years 2008
				through 2012 to carry out the pesticide safety education
				program.
								;
				and
					(B)by striking subparagraph (C); and
					(3)in paragraph (5)—
					(A)by redesignating subparagraphs (A) through
			 (C) as clauses (i) through (iii), respectively;
					(B)by striking Amounts and
			 inserting the following:
						
							(A)In generalAmounts
							;
				and
					(C)by adding at the end the following:
						
							(B)Use of investment incomeAfter consultation with the Secretary of
				the Treasury, the Administrator may use income from investments described in
				clauses (ii) and (iii) of subparagraph (A) to carry out this
				section.
							.
					(f)Assessment of feesSection 33(d)(2) of the Federal
			 Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(d)(2)) is amended
			 by striking For fiscal years 2004, 2005 and 2006 only,
			 registration and inserting Registration.
			(g)Decision review timesSection 33(f) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(f)) is amended—
				(1)in paragraph (1), by striking
			 Pesticide Registration Improvement Act of 2003 and inserting
			 Pesticide Registration Improvement
			 Renewal Act;
				(2)in paragraph (2), by striking
			 S11631 and all that follows through the end of the paragraph and
			 inserting S10409 through S10411, dated July 31, 2007.;
			 and
				(3)in paragraph (4), by striking subparagraph
			 (B) and inserting the following:
					
						(B)Completeness of application
							(i)In generalNot later than 21 days after receiving an
				application and the required registration service fee, the Administrator shall
				conduct an initial screening of the contents of the application in accordance
				with clause (iii).
							(ii)RejectionIf the Administrator determines under
				clause (i) that the application does not pass the initial screening and cannot
				be corrected within the 21-day period, the Administrator shall reject the
				application not later than 10 days after making the determination.
							(iii)Requirements of screeningIn conducting an initial screening of an
				application, the Administrator shall determine whether—
								(I)(aa)the applicable registration service fee has
				been paid; or
									(bb)at least 25 percent of the applicable
				registration service fee has been paid and the application contains a waiver or
				refund request for the outstanding amount and documentation establishing the
				basis for the waiver request; and
									(II)the application contains all the necessary
				forms, data, and draft labeling, formatted in accordance with guidance
				published by the
				Administrator.
								.
				(h)ReportsSection 33(k) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(k)) is amended—
				(1)in paragraph (1), by striking March
			 1, 2009 and inserting March 1, 2014; and
				(2)in paragraph (2)—
					(A)in subparagraph (A)—
						(i)by redesignating clauses (ii) through and
			 (iv) as clauses (v) through (vii), respectively;
						(ii)by inserting after clause (i) the
			 following:
							
								(ii)the number of label amendments that have
				been reviewed using electronic means;
								(iii)the amount of money from the Reregistration
				and Expedited Processing Fund used to carry out inert ingredient review and
				review of similar applications under section 4(k)(3);
								(iv)the number of applications completed for
				identical or substantially similar applications under section 3(c)(3)(B),
				including the number of such applications completed within 90 days pursuant to
				that section;
								;
				and
						(iii)in clause (vi) (as redesignated by clause
			 (i))—
							(I)in subclause (II), by striking
			 and at the end;
							(II)in subclause (III), by striking
			 and at the end; and
							(III)by adding at the end the following:
								
									(IV)providing for electronic submission and
				review of labels, including process improvements to further enhance the
				procedures used in electronic label review; and
									(V)the allowance and use of summaries of acute
				toxicity studies;
				and
									;
							(B)in subparagraph (B), by striking
			 and at the end;
					(C)in subparagraph (C), by striking the period
			 at the end and inserting a semicolon; and
					(D)by adding at the end the following:
						
							(D)a review of the progress in carrying out
				section 3(g), including—
								(i)the number of pesticides or pesticide cases
				reviewed;
								(ii)a description of the staffing and resources
				relating to the costs associated with the review and decision making relating
				to reregistration and registration review for compliance with the deadlines
				specified in this Act;
								(iii)to the extent determined appropriate by the
				Administrator and consistent with the authorities of the Administrator and
				limitations on delegation of functions by the Administrator, recommendations
				for—
									(I)process improvements in the handling of
				registration review under section 3(g);
									(II)providing for accreditation of outside
				reviewers and the use of outside reviewers in the registration review process;
				and
									(III)streamlining the registration review
				process, consistent with section 3(g);
									(E)a review of the progress in meeting the
				timeline requirements for the review of antimicrobial pesticide products under
				section 3(h); and
							(F)a review of the progress in carrying out
				the review of inert ingredients, including the number of applications pending,
				the number of new applications, the number of applications reviewed, staffing,
				and resources devoted to the review of inert ingredients and recommendations to
				improve the timeliness of review of inert
				ingredients.
							.
					(i)Termination of effectivenessSection 33(m) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(m)) is amended—
				(1)in paragraph (1), by striking
			 2008 and inserting 2012; and
				(2)in paragraph (2)—
					(A)in subparagraph (A)—
						(i)in the subparagraph heading, by striking
			 2009 and inserting 2013; and
						(ii)by striking 2009 and
			 inserting 2013; and
						(B)in subparagraphs (B) and (C)—
						(i)in the subparagraph headings, by striking
			 2010 each place it appears and inserting
			 2014; and
						(ii)by striking 2010 each place
			 it appears and inserting 2014; and
						(C)in subparagraph (D), by striking
			 2008 each place it appears and inserting
			 2012.
					6.Effective
			 dateThis Act and the
			 amendments made by this Act take effect on October 1, 2007.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
